MICHAEL T. STUDER CPA P.C. 18 East Sunrise Highway Freeport, NY 11520 Phone: (516) 378-1000 Fax: (516) 546-6220 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Alpine Management Limited I consent to the use in Form 10-SB of my report dated November 12, 2007 included therein relating to the financial statements of Alpine Management Limited as of September 30, 2007 and for the period August 20, 2007 (inception) to September 30, 2007. /s/ Michael T. Studer CPA P.C. Freeport, New YorkMichael T. Studer CPA P.C. November 26, 2007
